Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement is dated this 14 day of June, 2011 (the
“Fifth Amendment Agreement”), by and among DPAC Technologies Corp., a California
corporation (“DPAC”), and Quatech, Inc., an Ohio corporation (“Quatech”,
together with DPAC, the “Borrowers”), and Fifth Third Bank, an Ohio banking
corporation (“Bank”).

WHEREAS, the Borrowers and the Bank are parties to a certain Credit Agreement,
dated as of January 30, 2008 (the “Original Loan Agreement”), as modified by
that certain First Amendment to Credit Agreement, dated as of January 31, 2009
(the “First Amendment”), and that certain Second Amendment to Credit Agreement,
dated as of March 30, 2010 (the “Second Amendment”), that certain Third
Amendment to Credit Agreement, dated as of July 30, 2010 (the “Third
Amendment”), that certain Fourth Amendment to Credit Agreement dated as of
February 25, 2011 (the “Fourth Amendment,” together with the Original Loan
Agreement, the Third Amendment, the Second Amendment, and the First Amendment,
the “Loan Agreement”);

WHEREAS, in connection with the Original Loan Agreement, the Borrowers executed
that certain Revolving Credit Promissory Note in favor of the Bank, dated as of
January 30, 2008 (the “Original Note”), which was replaced by that certain
Revolving Credit Promissory Note in favor of the Bank, dated as of January 31,
2009 (the “Second Note,” together with the Original Note, the “Note”), and
executed in connection with the First Amendment;

WHEREAS, the Borrowers defaulted and remain in default under section 6.1 and
section 7.1 of the Loan Agreement (such defaults under these sections only being
the “Existing Defaults”), as well as other defaults under other sections of the
Loan Agreement (the “Continuing Defaults”) by, among other things, failing to
pay the Bank amounts due under the Second Note, and purchasing assets in excess
of $100,000.00 from Socket Mobile, Inc. through the assistance of Development
Capital Venture, L.P. without the express written consent of the Bank;

WHEREAS, the Borrowers and the Bank entered into the respective amendments to
the Original Loan Agreement in order to permit the Borrowers to cure the
Existing Defaults;

WHEREAS, the Borrowers and the Bank desire to amend the Loan Agreement to modify
certain provisions thereof; and

WHEREAS, each term used herein and not otherwise defined herein shall have the
meaning given to such term in the Loan Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and for other good and valuable consideration, the Borrowers
and the Bank agree as follows:

1. Subject to the terms and conditions of this Fifth Amendment Agreement and in
reliance of the representations and warranties contained herein, the Bank hereby
reaffirms its waiver of the Existing Defaults. This waiver is limited to the
Existing Defaults and shall not



--------------------------------------------------------------------------------

operate as a waiver of the Continuing Defaults or any other default or Event of
Default which may now exist or be hereafter arising, constitute a continuing
waiver of any provision of the Loan Agreement, or otherwise impair any right,
power or remedy of the Bank under the Loan Agreement or any other document
related to the Loan Agreement with respect to any defaults or Events of Default
other than the Existing Defaults, all of which are hereby expressly reserved.

2. Article I, Section 1.2 of the Loan Agreement is hereby amended to delete the
defined term “Termination Date” in its entirety and to insert in the place of
that defined term the following:

“Termination Date” means September 5, 2011, or such earlier date on which the
commitment of the Bank to make the Loans pursuant to Section 2.1 hereof shall
have been terminated pursuant to Article VIII of this Agreement.”

3. Article I, Section 1.2 of the Loan Agreement is hereby amended to insert the
following new definition in Article I, Section 1.2:

“Fifth Amendment Closing” means June 14, 2011.”

4. Article II, Section 2.5 is hereby amended to delete former section “(e)” and
section “(f)” in their entireties, and to add in their place the following:

“(e) An extension fee in the amount of $32,500 (the “Extension Fee”), payable to
the Bank in two installments, the first of which shall be in an amount equal to
$7,500 and due at the Fifth Amendment Closing (the “Extension Fee First
Installment”), and a second installment in the amount of $25,000 due on or
before the Termination Date (the “Extension Fee Second Installment”). The
Extension Fee Second Installment payment shall be waived if Borrowers satisfy,
in full, the outstanding balance on the Note on or before the Termination Date.

5. As conditions precedent to the effectiveness of this Fifth Amendment
Agreement:

(a) The Bank shall have received a Consent of Subordinated Creditor,
substantially in the form and substance of Exhibit A, executed by each of the
holders of the Subordinated Debt;

(b) The Borrowers shall have paid to the Bank the Extension Fee by the Fifth
Amendment Closing; and

(c) Each of the Borrowers shall have each delivered to the Bank a good standing
certificate, issued on or about the date hereof standing with the state, validly
exists, and is authorized to transact business.

 

- 2 -



--------------------------------------------------------------------------------

6. The Borrowers hereby represent and warrant to the Bank that (a) each of the
Borrowers have the legal power and authority to execute the Fifth Amendment
Agreement; (b) the officers executing the Fifth Amendment Agreement have been
duly authorized to execute and deliver the Fifth Amendment Agreement and bind
the Borrowers with respect to the provisions thereof; (c) the execution and
delivery of the Fifth Amendment Agreement and the performance and observance by
such Borrowers of the provision thereof do not violate or conflict with the
organizational documents of such Borrowers or any law applicable to such
Borrowers, or result in a breach of any provision of or constitute a default
under any other agreement, instrument, or document binding upon or enforceable
against such Borrowers; (d) after giving effect to this Fifth Amendment
Agreement, no Event of Default exists under the Loan Agreement, nor will any
occur immediately after the execution and delivery of the Fifth Amendment
Agreement, or by the performance or observance of any provisions thereof;
(e) none of the Borrowers have any claim or offset against, or defense or
counterclaim to, the obligations or liabilities under the Loan Agreement; and
(f) the Fifth Amendment Agreement constitutes a valid and binding obligation of
the Borrowers in every respect, enforceable in accordance with the Fifth
Amendment Agreement’s terms.

7. In consideration of this Fifth Amendment Agreement, the Borrowers hereby
waive and release the Bank and its directors, agents, representatives, officers,
employees, attorneys, affiliates, and subsidiaries from any and all such claims,
offsets, defenses, and counterclaims of any nature whatsoever in respect of the
Loan Agreement and related documents, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

8. The Borrowers hereby reaffirm their respective obligations, as applicable,
under the Security Instruments, or any other document related to the Loan
Agreement, as any of them may from time to time be amended, restated, or
otherwise modified (the “Collateral Documents”). The Borrowers agree that each
Collateral Document shall remain in full force and effect following the
execution of and delivery of the Fifth Amendment Agreement. Each reference that
is made in the Collateral Documents or any other writing to the Loan Agreement
shall hereafter be construed as a reference to the Loan Agreement as amended
hereby or as it may further be amended, restated, or otherwise modified from
time to time. Except as herein otherwise specifically provided, all provisions
of the Loan Agreement shall remain in full force and effect and be unaffected
hereby.

9. This Fifth Amendment Agreement may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature
or via pdf email transmission, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

10. The rights and obligations of all parties hereto shall be governed by the
laws of the State of Ohio, without regard to principles of conflicts of laws.

 

- 3 -



--------------------------------------------------------------------------------

11. JURY TRIAL WAIVER. THE BORROWERS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE,
BETWEEN THE BANK AND THE BORROWERS ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, OR ANY AMENDMENT THEREOF, OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE,
LIMIT, AMEND, OR MODIFY THE BANK’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY
CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT BETWEEN THE BANK AND THE BORROWERS.

 

BORROWERS: DPAC TECHNOLOGIES CORP. By:  

/s/ Stephen J. Vukadinovich

Its:   CFO QUATECH, INC. By:  

/s/ Stephen J. Vukadinovich

Its:   CFO BANK: FIFTH THIRD BANK By:  

/s/ Steven Chappel

Its:   Vice President

 

- 4 -